DETAILED ACTION
This communication is responsive to Amendment filed 03/30/2021.  
As a result of the amendment claims 1, 3-4, 8-9, 12-13, 15, 18 and 20-21 have been amended.  
Claims 1-5, 8-13, 15-16 and 18-21 (renumbered as 1-17) are allowed.
Claims 6-7, 14 and 17 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey Hsu on May 6, 2021.
Please replace the claims with the new versions as follows:

Claim 1 
A method implemented in a server computing device, comprising:

responsive to receiving the user input to initiate the live webinar presentation, performing the steps of:
determining a plurality of slide transitions from the live webinar presentation and logging time stamp data for each slide transition; and
storing the live webinar presentation as a webinar presentation video and the time stamp data in the server computing device;
obtaining a request from a client device to view the stored webinar presentation video;
partitioning the webinar presentation video into slides based on the time stamp data; [[and]]
causing a user interface to be displayed at the client device, the user interface displaying, for each slide, thumbnail graphical representations of each slide for playback of the stored webinar presentation video based on a thumbnail graphical representation selected by the user, wherein playback of the stored webinar presentation video begins at a slide corresponding to the selected thumbnail graphical representation;
obtaining at least one keyword from the client device;
generating and displaying a grouping comprising at least one candidate slide in the webinar presentation based on the at least one keyword and the time stamp data; and
obtaining a selection of a slide in the grouping comprising at least one candidate slide and performing playback of a portion of the webinar presentation video corresponding to the selected slide.

Claim 3 
The method of claim 1, wherein playback of the stored webinar presentation video is further based on generating attendee participation data selected by the user.

Claim 4 
The method of claim [[1]]3, wherein generating the attendee participation data comprises at least one of:
tracking a number of attendees viewing each slide in the webinar presentation; 
tracking chat content generated by attendees for each slide in the webinar presentation; and 
tracking a list of attendees.

Claim 6-7 (Canceled) 

Claim 8 
The method of claim [[6]]1, wherein generating the grouping comprising at least one candidate slide in the webinar presentation based on the time stamp data comprises analyzing the time stamp data for each slide and including slides viewed for at least a threshold time interval in the grouping comprising the at least one candidate slide.
 
Claim 9 
The method of claim [[6]]1, wherein responsive to receiving the user input to initiate the webinar presentation, further performing the step of:
obtaining user input indicating viewer approval of slides and tracking slides corresponding to the user input as viewer approved slides. 

Claim 12 
The method of claim 1, further comprising:
obtaining a voice command from the client device;
performing speech-to-text conversion on the voice command to obtain at least one keyword;
generating a grouping comprising at least one candidate slide in the webinar presentation based on the at least one keyword[[,]]and the time stamp data
obtaining a selection of a slide in the grouping comprising at least one candidate slide and performing playback of a portion of the webinar presentation video corresponding to the selected slide.

Claim 13 
A system, comprising:
a memory storing instructions; 
a processor coupled to the memory and configured by the instructions to at least:
receive user input from a presenter to initiate a live webinar presentation comprising a plurality of slides;
responsive to receiving the user input to initiate the live webinar presentation, perform the steps of:
determine a plurality of slide transitions from the live webinar presentation and logging time stamp data for each slide transition; and
storing the live webinar presentation as a webinar presentation video and the time stamp data in the server computing device;
obtain a request from a client device to view the stored webinar presentation video;
partition the webinar presentation video into slides based on the time stamp data; [[and]]
cause a user interface to be displayed at the client device, the user interface displaying, for each slide, thumbnail graphical representations of each slide for playback of the stored webinar presentation video based on a thumbnail graphical representation selected by the user, wherein playback of the stored webinar presentation video begins at a slide corresponding to the selected thumbnail graphical representation;
obtain at least one keyword from the client device;
generate and displaying a grouping comprising at least one candidate slide in the webinar presentation based on the at least one keyword and the time stamp data; and
obtain a selection of a slide in the grouping comprising at least one candidate slide and performing playback of a portion of the webinar presentation video corresponding to the selected slide.

Claim 14 (Canceled) 

Claim 15
The system of claim [[14]]13, wherein the processor generates [[the]] attendee participation data by tracking a number of attendees viewing each slide in the webinar presentation; tracking chat content generated by attendees for each slide in the webinar presentation; and tracking a list of attendees.

Claim 17 (Canceled) 

Claim 18 
The system of claim [[14]]13, wherein the processor generates the grouping comprising at least one candidate slide in the webinar presentation based on the time stamp data by analyzing the time stamp data for each slide and including slides viewed for at least a threshold time interval in the grouping comprising the at least one candidate slide.
Claim 20 
The system of claim [[14]]13, wherein the processor generates the grouping comprising at least one candidate slide in the webinar presentation further based on viewer approved slides have a threshold level of viewer approval.

Claim 21 
A non-transitory computer-readable storage medium storing instructions to be implemented by a computing device having a processor, wherein the instructions, when executed by the processor, cause the computing device to at least:
receive user input from a presenter to initiate a live webinar presentation comprising a plurality of slides;
responsive to receiving the user input to initiate the live webinar presentation, perform the steps of:
determine a plurality of slide transitions from the live webinar presentation and logging time stamp data for each slide transition; and
	storing the live webinar presentation as a webinar presentation video and the time stamp data in the server computing device;
obtain a request from a client device to view the stored webinar presentation video;
partition the webinar presentation video into slides based on the time stamp data; [[and]]
cause a user interface to be displayed at the client device, the user interface displaying, for each slide, thumbnail graphical representations of each slide for playback of the stored webinar presentation video based on a thumbnail graphical representation selected by the user, wherein playback of the stored webinar presentation video begins at a slide corresponding to the selected thumbnail graphical representation;
obtain at least one keyword from the client device;
generate and displaying a grouping comprising at least one candidate slide in the webinar presentation based on the at least one keyword and the time stamp data; and
obtain a selection of a slide in the grouping comprising at least one candidate slide and performing playback of a portion of the webinar presentation video corresponding to the selected slide.

Reasons for Allowance
4.	Claims 1-5, 8-13, 15-16 and 18-21 now renumbered as 1-17, are allowable over the prior arts of record.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system for allowing users to: retrieve a recorded webinar presentation video, search and access the content of slides and corresponding multimedia, without having to view the webinar presentation video from the beginning.
Claims 1, 13 and 21 are considered allowable since the prior art of record fails to teach and /or suggest “determine a plurality of slide transitions from the live webinar presentation and logging time stamp data for each slide transition;
cause a user interface to be displayed at the client device, the user interface displaying, for each slide, thumbnail graphical representations of each slide for playback of the stored webinar presentation video based on a thumbnail graphical representation selected by the user, wherein playback of the stored webinar presentation video begins at a slide corresponding to the selected thumbnail graphical representation;
obtain at least one keyword from the client device;
generate and displaying a grouping comprising at least one candidate slide in the webinar presentation based on the at least one keyword and the time stamp data; and
obtain a selection of a slide in the grouping comprising at least one candidate slide and performing playback of a portion of the webinar presentation video corresponding to the selected slide”.  
Therefore, claims 1, 13 and 21 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-5, 8-12, 15-16 and 18-20 are also allowable based on the same subject matter.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158